          Case 4:18-cv-00155-DPM Document 98 Filed 01/22/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

JACQUELINE ESRY and ASHLEY FOSTER,
Individually and on Behalf of all Others
Similarly Situated                                             PLAINTIFFS

v.                            No. 4:18-cv-155-DPM

OTB ACQUISITION LLC,
dfb/a On the Border                                           DEFENDANT

                                    ORDER
         1. The Court appreciates the joint report,           Doc. 97, and
confirmation that the settlement agreement's confidentiality provision
won't bar group counsel from discussing all settlement details with all
collective action members. The joint motion, Doc. 94, is granted. The
proposed settlement is fair, reasonable, and adequate.           Lynn's Food
Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982); see also
Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027 (8th Cir. 2019); Melgar
v. OK Foods, 902 F.3d 775, 779 (8th Cir. 2018). It reflects a good-faith
compromise of contested overtime compensation issues.               And the
attorney's fee was negotiated separately. The Court reads all references
                                        II             II
in the settlement document to the class" as the collective action" or
11
     group".
        2. For   purposes    of   settlement,   the   Court    converts   the
conditionally certified collective action into a finally certified group.
      Case 4:18-cv-00155-DPM Document 98 Filed 01/22/21 Page 2 of 2




     All servers who, between 10 August 2015 and 10 August
     2018, were tipped employees of Defendant at any of these
     three Arkansas locations: 11721 Chenal Parkway in Little
     Rock; 6000 Warden Road in Sherwood; or 1150 S. Amity
     Road in Conway.

The group members are listed in Exhibit A to the Settlement
Agreement. Doc. 94-2. The Court directs the parties to administer their
settlement as contemplated in their agreement.
     3. The Court will dismiss the complaint with prejudice and retain
jurisdiction until the end of 2021 to enforce the settlement. Final report
on settlement administration due by 19 November 2021.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                  -2-
